


EXHIBIT 10
NAVISTAR INTERNATIONAL CORPORATION
AND CONSOLIDATED SUBSIDIARIES
______________________________


MATERIAL CONTRACTS
The following documents of Navistar International Corporation, its principal
subsidiary, Navistar, Inc., and its indirect subsidiary, Navistar Financial
Corporation are incorporated herein by reference.
*10.81
Second Amendment to the Navistar, Inc. Supplemental Executive Retirement Plan.
Filed as Exhibit 10.1 to Current Report on Form 8-K dated and filed on December
18, 2013. Commission File No. 001-09618.
 
 
*10.82
Third Amendment to the Navistar, Inc. Managerial Retirement Objective Plan.
Filed as Exhibit 10.2 to Current Report on Form 8-K dated and filed on December
18, 2013. Commission File No. 001-09618.
 
 
*10.83
Fourth Amendment to the Navistar, Inc. Supplemental Retirement Accumulation
Plan. Filed as Exhibit 10.3 to Current Report on Form 8-K dated and filed on
December 18, 2013. Commission File No. 001-09618.
 
 
*10.84
Amended and Restated Executive Stock Ownership Program effective November 1,
2013. Filed as Exhibit 10.84 to Form 10-K dated and filed on December 20, 2013.
Commission File No. 001-09618.
 
 
 
*10.85
Non-Employee Directors' Deferred Fee Plan effective November 1, 2013. Filed as
Exhibit 10.85 to Form 10-K dated and filed on December 20, 2013. Commission File
No. 001-09618.

______________________________
*
Indicates a management contract or compensatory plan or arrangement required to
be filed or incorporated by reference as an exhibit to this report.


E- 1